DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 2019/0027804), hereinafter Kim.

 	Regarding claim 1 Kim discloses an antenna board, comprising: a first base board unit (paragraph 0030 “antenna module”) including a first insulating layer e.g., Fig. 1, at 140; paragraphs 0054-0058 having a first receiving groove (Fig. 1, at the down arrow; paragraph 0033 “insertion space”); a first antenna board unit (Fig. 1, at the antenna board defined by 110d, 115,d, 120d, 125d, 130d) disposed in the first receiving groove, including a second insulating layer (paragraphs 0054-0058) and a third insulating layer (paragraphs 0054-0058) disposed on the second insulating layer, and further including at least one of a first patch pattern (Fig. 1, at 115d; Fig 3E, at 115k; paragraphs 0054-0058) disposed on the second insulating layer (Fig. 3E, at 133k; paragraphs 0054-0058) and covered by the third insulating layer (Fig. 3E, at 133k+1; paragraphs 0054-0058) and a second patch pattern (Fig. 1, at 110d; Fig. 3F, at 110k; paragraphs 0054-0058) disposed on the third insulating layer; and a first encapsulant (Fig. 1, at 150) covering at least a portion of the first antenna board unit and filling at least a portion of the first receiving groove.
	Kim may not explicitly disclose in a single embodiment wherein a dielectric constant of the second insulating layer is different from a dielectric constant of the third insulating layer.
	Kim teaches wherein a dielectric constant of the second insulating layer is different from a dielectric constant of the third insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).




	
    PNG
    media_image1.png
    589
    1079
    media_image1.png
    Greyscale



Regarding claim 3 Kim may not explicitly disclose in one embodiment the antenna board of claim 1, wherein the dielectric constant of the second insulating layer is lower than the dielectric constant of the third insulating layer.
 	Kim teaches wherein the dielectric constant of the second insulating layer is lower than the dielectric constant of the third insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

 	Regarding claim 4 Kim may not explicitly disclose in one embodiment the antenna board of claim 1, wherein a dielectric constant of the first encapsulant is equal to or lower than the dielectric constant of the third insulating layer.
 	Kim teaches wherein a dielectric constant of the first encapsulant is equal to or lower than the dielectric constant of the third insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

 	Regarding claim 5 Kim may not explicitly disclose in one embodiment the antenna board of claim 1, wherein a dielectric constant of the first insulating layer is higher than the dielectric constant of the second insulating layer.
 	Kim teaches wherein a dielectric constant of the first insulating layer is higher than the dielectric constant of the second insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

 	Regarding claim 6 Kim further discloses the antenna board of claim 1, wherein a maximum width of the second patch pattern is equal to or less than a maximum width of the first patch pattern (Fig. 1, at 110d, 115d).

 	Regarding claim 8 Kim further discloses the antenna board of claim 1, wherein the second insulating layer includes at least one of epoxy (paragraph 0036), polyphenylether, polytetrafluoroethylene, and a liquid crystal polymer.

 	Regarding claim 9 Kim further discloses the antenna board of claim 8, wherein the second insulating layer further includes at least one of glass fiber and an inorganic filler (paragraph 0036).

 	Regarding claim 11 Kim discloses an antenna board, comprising: a base board unit (paragraph 0030 “antenna module”) including a first insulating layer (e.g., Fig. 1, at 140; paragraphs 0054-0058) and a plurality of second insulating layers (paragraphs 0054-0058) disposed on the first insulating layer, the first insulating layer having a receiving groove (Fig. 1, at 100 and at the down arrow; paragraph 0033 “insertion space”); an antenna board unit (Fig. 1, at the antenna board defined by 110d, 115,d, 120d, 125d, 130d) disposed in the receiving groove and including a third insulating layer (paragraphs 0054-0058) and a patch pattern (Fig. 1, at 115d; Fig 3E, at 115k; paragraphs 0054-0058) disposed on the third insulating layer; and an encapsulant (Fig. 1, at 150) covering at least a portion of the antenna board unit and filling at least a portion of the receiving groove.
Kim may not explicitly disclose in a single embodiment wherein a dielectric constant of at least one of the plurality of second insulating layers is different from a dielectric constant of the first insulating layer.
	Kim teaches wherein a dielectric constant of at least one of the plurality of second insulating layers is different from a dielectric constant of the first insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

Regarding claim 12 Kim may not explicitly disclose in one embodiment the antenna board of claim 1, wherein the dielectric constant of at least one of the plurality of second insulating layers is lower than the dielectric constant of the first insulating layer.
 	Kim teaches wherein the dielectric constant of the second insulating layer is lower than the dielectric constant of the third insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

Regarding claim 13 Kim may not explicitly disclose in one embodiment the antenna board of claim 1, wherein a dielectric constant of the third insulating layer is higher than the dielectric constant of at least one of the plurality of second insulating layers.
 	Kim teaches wherein the dielectric constant of the second insulating layer is lower than the dielectric constant of the third insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

Regarding claim 14 Kim discloses an antenna board, comprising: a first insulating layer (e.g., Fig. 1, at 140; paragraphs 0054-0058) having a receiving groove (Fig. 1, at 100 and at the down arrow; paragraph 0033 “insertion space”) in a first surface thereof; and a first patch pattern (Fig. 1, at 115d; Fig 3E, at 115k; paragraphs 0054-0058) disposed between a second insulating layer (paragraphs 0054-0058) and a third insulating layer (paragraphs 0054-0058), the second insulating layer being disposed in the first receiving groove (Fig. 1, the module at the down arrow; paragraph 0033 “insertion space”).
Kim may not explicitly disclose in a single embodiment wherein dielectric constant of the second insulating layer is lower than that of both the first insulating layer and the third insulating layer.
	Kim teaches wherein a dielectric constant of at least one of the plurality of second insulating layers is different from a dielectric constant of the first insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).


    PNG
    media_image2.png
    846
    791
    media_image2.png
    Greyscale


Regarding claim 15 Kim further discloses the antenna board of claim 14, further comprising a first encapsulant (Fig. 1, at 150) filling at least a portion of the receiving groove
Kim does not disclose the first encapsulant having a dielectric constant lower than or equal to that of the third insulating layer.
	Kim teaches wherein a dielectric constant of at least one of the plurality of second insulating layers is different from a dielectric constant of the first insulating layer (paragraph 0042 “each of the dielectric layers formed of different materials to have different dielectric constants”; see also paragraphs 0035-0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Kim in accordance with the teaching of Kim regarding using dielectrics – such as encapsulants - with different dielectric constants in an antenna board in order to reduce an overall size of the antenna (Kim, paragraph 0035).

 	Regarding claim 17 Kim further discloses the antenna board of claim 16, wherein a maximum width of the second patch pattern is less than or equal to a maximum width of the first patch pattern (Fig. 1, at 110d, 115d).

Regarding claim 18 Kim further discloses the antenna board of claim 14, wherein the second insulating layer includes at least one of epoxy (paragraph 0036), polyphenylether, polytetrafluoroethylene, and a liquid crystal polymer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1  above, and further in view of Hasegawa et al., (US 2020/0335860), hereinafter Hasegawa.

 	Regarding claim 7 Kim does not disclose the antenna board of claim 1, wherein the first antenna board unit further includes an adhesive layer disposed on at least one of both surfaces of the second insulating layer.
	Hasegawa discloses wherein the first antenna board unit further includes an adhesive layer disposed on at least one of both surfaces of the second insulating layer (e.g., paragraph 0041).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kim in accordance with the teaching of Hasegawa regarding adhesive layers in order to bond the layers together (Hasegawa, paragraph 0041).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 14  above, and further in view of Hasegawa.

 	Regarding claim 19 Kim does not disclose the antenna board of claim 14, an adhesive layer disposed on one or both surfaces of the second insulating layer.
	Hasegawa discloses an adhesive layer disposed on one or both surfaces of the second insulating layer (e.g., paragraph 0041).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kim in accordance with the teaching of Hasegawa regarding adhesive layers in order to bond the layers together (Hasegawa, paragraph 0041).

Allowable Subject Matter
Claims 2, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	
Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of wherein the first base board unit further includes a third patch pattern disposed on a bottom surface of the first receiving groove, a feed line connected to the third patch pattern, and a ground pattern.
 	Kim and Hasegawa are cited as teaching some elements of the claimed invention including an antenna board, a first base board, a first insulating layer, a second insulating layer, a third insulating layer, a receiving groove, and a patch pattern.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of a second base board unit disposed on the first encapsulant and including a fourth insulating layer having a second receiving groove; a second antenna board unit disposed in the second receiving groove, including a fifth insulating layer and a sixth insulating layer disposed on the fifth insulating layer, and further including at least one of a third patch pattern disposed on the fifth insulating layer and covered by the sixth insulating layer and a fourth patch pattern disposed on the sixth insulating layer; and a second encapsulant covering at least a portion of the second antenna board unit and filling at least a portion of the second receiving groove, wherein a dielectric constant of the fifth insulating layer is different from a dielectric constant of the sixth insulating layer.  
 	Kim and Hasegawa are cited as teaching some elements of the claimed invention including an antenna board, a first base board, a first insulating layer, a second insulating layer, a third insulating layer, a receiving groove, and a patch pattern.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 16, patentability exists, at least in part, with the claimed features of a second patch pattern disposed on the third insulating layer, a third patch pattern disposed in the receiving groove on the first surface such that the third patch pattern is disposed between the first insulating layer and the second insulating layer, and a feed line connected to the third patch pattern.
 	Kim and Hasegawa are cited as teaching some elements of the claimed invention including an antenna board, a first base board, a first insulating layer, a second insulating layer, a third insulating layer, a receiving groove, and a patch pattern.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2019/0221917) and Kim (US 2021/0066814) both disclose features considered relevant to the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845